  Case 8:20-cv-00722-GLS-DJS Document 8 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
STEPHEN KELLY,

                           Plaintiff,                    8:20-cv-722
                                                         (GLS/DJS)
                    v.

ALBANY COUNT PROBATION
DEPARTMENT,

                           Defendant.
APPEARANCES:                                OF COUNSEL:

FOR THE PLAINTIFF:
Stephen Kelly
Pro Se
18-A-3202
Gouverneur Correctional Facility
Scotch Settlement Road
P.O. Box 480
Gouverneur, NY 13642

Gary L. Sharpe
Senior District Judge

                                        ORDER

      The above-captioned matter comes to this court following an Report-

Recommendation and Order (R&R) by Magistrate Judge Daniel J. Stewart

duly filed on July 9, 2020. (Dkt. No. 6.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby
  Case 8:20-cv-00722-GLS-DJS Document 8 Filed 07/31/20 Page 2 of 2




      ORDERED that the Report-Recommendation and Order (Dkt. No. 6) is

ADOPTED in its entirety; and it is further

      ORDERED that the Complaint is DISMISSED with prejudice as to the

Albany County Probation Department; and it is further

      ORDERED that plaintiff is granted leave to file an amended complaint to

name a proper defendant within thirty (30) days of this court’s order1; and it is

further

      ORDERED that plaintiff’s amended complaint, filed on July 29, 2020,

(Dkt. No. 7), is referred to the Magistrate Judge for further review; and it is

further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

July 31, 2020
Albany, New York




          1
        Plaintiff filed an amended complaint on July 29, 2020 before the court had an
opportunity to review the R&R. (Dkt. No. 7.)

                                              2
